Citation Nr: 0417764	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  98-17 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for right shoulder 
impingement.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, status post foraminotomy and 
diskectomy.

4.  Entitlement to service connection for lumbar strain.

5.  Entitlement to service connection for degenerative 
arthritis of the hands.

6.  Entitlement to service connection for degenerative 
arthritis of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant served on active duty from November 1944 to 
June 1950, from February 1951 to July 1953, and from February 
1956 to November 1960. She also served in the United States 
(U.S.) Army Reserves from 1968 to 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated May 4, 2000, the 
Board denied as not well grounded the appellant's claim of 
entitlement to service connection for the disorders listed on 
the title page.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In November 2000, counsel for VA filed an 
unopposed motion for remand and requested a stay of 
proceedings pending a ruling on the motion.  The Court 
granted the motion and vacated the Board's decision by Order 
in February 2001. The case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.  Subsequently in October 2001, the 
Board remanded the case to the RO for further development.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate her claims; and has rendered all assistance 
required.

2.  Rheumatoid arthritis is not currently shown.

3.  There is no connection between any current condition of 
the right shoulder and the veteran's periods of active duty.

4.  The evidence shows that the veteran's degenerative joint 
disease of the lumbar spine, status post foraminotomy and 
diskectomy, is related to service.

5.  The evidence shows that the veteran's lumbar strain is 
related to service.

6.  The evidence shows that the veteran's degenerative 
arthritis of the hands is related to service.

7.  The evidence shows that the veteran's degenerative 
arthritis of the knees is related to service.


CONCLUSIONS OF LAW

1.  Claimed rheumatoid arthritis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2003).

2.  Right shoulder impingement was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2003).

3.  The veteran's degenerative joint disease of the lumbar 
spine, status post foraminotomy and diskectomy was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).

4.  The veteran's lumbar strain was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).

5.  The veteran's degenerative arthritis of the hands was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).

6.  The veteran's degenerative arthritis of the knees was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in September 2002, as well 
as in a December 2003 statement of the case.  She was 
informed of the information and evidence necessary to 
substantiate the claims, which evidence she was expected to 
submit, and which evidence VA would attempt to obtain for 
her.  She was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain, and to 
send any evidence in her possession relevant to the claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002.  The 
record reflects that the RO has made reasonable efforts to 
obtain relevant medical evidence adequately identified by the 
appellant in support of her claim.  She also has been 
afforded pertinent examinations.  The Board finds that VA has 
complied with the VCAA duties to notify and assist.  The 
timing of the notice, after the adjudication appealed, did 
not prejudice the claim in any way because it has been 
readjudicated by the RO and the Board on the merits of the 
claims alone.

II.  Factual Background

The service medical records include a clinical abstract 
showing the following.  In April 1945 the veteran was sick 
for five days with complaints of fever and chest pain. She 
was diagnosed with a fever of undetermined origin.  In June 
1945 she again complained of chest pain and was hospitalized. 
There were no findings on chest X-ray or physical 
examination.  About five days into the hospitalization, she 
complained of swelling of the fingers. She was released from 
the hospital five days later but was readmitted in July 1945 
for swelling of both hands.  There was swelling but no 
redness, pain, or limitation of motion of the fingers.  
Diagnostic tests were within normal limits and physical 
examination was essentially negative.  X-ray examination of 
the chest and hand were within normal limits or negative.

A hospital report in September 1945 shows that the veteran 
was transferred to a hospital for treatment.  That report 
contains a notation that she was under observation for 
arthritis, and no disease was found.  She had an 
electrodesiccation of a papilloma on the left hand, and 
tonsillectomy.  She recovered from these procedures without 
event.  She was diagnosed with acute anteflexion of the 
uterus, asymptomatic.  On return from sick leave, she had no 
complaints, findings or symptoms, and required no special 
treatment.  

The report of examination in April 1948 contains a medical 
history that the veteran was hospitalized for approximately 
six months in 1945 for acute rheumatoid arthritis.  That 
report shows that on examination of the bones, joints, and 
muscles there was slight swelling of the proximal phalangeal 
joints (fingers), and normal range of motion.  

The veteran related in May 1950 reports of medical history 
that she had been hospitalized between July 1945 and January 
1946 and diagnosed with rheumatoid arthritis, acute.  The 
report of a June 1950 terminal examination contains a summary 
of history noting rheumatoid arthritis, 1945; returned from 
P.I. in 1946 with arthritis, went to a hospital for three 
months then to duty; no apparent residual.  On examination, 
no abnormalities of the spine, bones, joints or muscles was 
noted.  

The report of a service examination in November 1950 shows 
that the veteran reported a past hospitalization for a 
diagnosis of rheumatoid arthritis.  On examination, no 
abnormalities of the spine, bones, joints or muscles was 
noted.  

The report of a service examination in July 1953 contains a 
note that the veteran had been hospitalized in September 1945 
for six months for acute rheumatoid arthritis of the hands 
and knees.  No residual difficulty except occasional slight 
stiffness of hands and occasional swelling of the left knee 
with associated aching but no rubor or calor.  ESR had not 
been checked recently.  On examination, all pertinent 
evaluations were normal.

The report of a service examination in November 1955 shows 
that the veteran reported that she had had arthritis or 
rheumatism.  On examination, all pertinent evaluations were 
normal.  During service examinations in December 1956 and May 
1957, all pertinent evaluations were normal.  

During a service examination in January 1958, there is a 
notation of medical consult with history of rheumatoid 
arthritis.  On examination, all pertinent evaluations were 
normal.

Private medical records include a report of X-ray examination 
in September 1958 showing that examination of both hands and 
both knees was negative.

In a September 1958 statement, Earl Hill, M.D., reported on 
an examination to  evaluate the veteran's history of 
rheumatoid arthritis.  That physician concluded with an 
opinion that there had been one mild attack occurring in the 
period of June 1945 through January 1946 lasting seven 
months, and no further attacks.  He noted X-ray findings of 
the joints were negative, and that sedimentation rate was 
normal.  He concluded that the veteran had no evidence now of 
rheumatoid arthritis, and that with such a long remission the 
chances were excellent that the arthritis would never return.

Service examination reports in January and July 1959, March, 
September and November 1960 show that the veteran reported 
that she had or had had arthritis or rheumatism.  During 
those examinations, all pertinent evaluations were normal.  
At the time of her November 1960 separation examination, she 
reported acute sacroiliac strain in November 1959.  She 
indicated she was on quarters for 10 days and that she still 
had back pain.  At the time of that examination, she was 
approximately five months pregnant.  

During a service examination in September 1971, the veteran 
reported that she had had rheumatoid arthritis of both hands 
in 1948.  On examination, all pertinent evaluations were 
normal.  The examination report contains a note for the 
veteran to consult to evaluation the current status of 
arthritis.

In a November 1971 statement, John L. Magness, M.D., reported 
on evaluation of the veteran regarding previous arthritic 
problems.  That physician concluded with an impression that 
the veteran demonstrated no evidence of rheumatoid arthritis, 
and that she had modest joint disease which was consistent 
with a lady of her stated age, and that he saw no other acute 
or chronic arthritic problems.  

Private medical records in 1978 and 1979 include the 
following.  An August 1978 X-ray showed moderately severe 
degenerative joint disease of the hands.  A December 1979 
record noted a 15 year history of low back pain of unknown 
etiology.  Another December 1979 record noted a family 
history of rheumatoid arthritis with some deformity of the 
finger joints.

Private treatment records dated from 1991 to 1997 include a 
November 1991 operative report showing the veteran was 
treated for left knee medial meniscal tear.  The 
postoperative diagnosis was left knee adherent ligamentum 
mucosum and degenerative arthritis.  A December 1992 record 
noted the veteran was using a cane and that she had knee 
complaints consistent with osteoarthritis.

In a statement received from the veteran's sister in April 
1997, she noted that the veteran injured her back around 
November 1959.

Private medical records include a report of a May 1997 office 
visit in which the veteran reported a new problem.  She had 
been experiencing some right shoulder pain.  The impression 
after examination was right shoulder impingement.

During a VA examination in June 1997, the veteran reported 
that she had had intermittent pain in the knees since 1945.   
She reported a 20 to 30 year history of low back pain.  She 
reported shoulder pain for the last six months.  June 1997 X-
rays revealed degenerative changes of the hands, shoulders, 
knees, and lumbar spine.  The impression was degenerative 
joint disease of the lumbar spine, status post L-4 
foraminotomy and diskectomy; degenerative arthritis of the 
hands; degenerative arthritis of the knees; and right 
shoulder impingement.

Regarding the knees and hands, the examiner noted that the 
veteran had radiographic evidence more consistent with 
osteoarthritis, more so than rheumatoid arthritis based on 
the location of the joint destruction and the amount of 
osteophyte formation.  However, the examiner suggested that 
she be evaluated by a rheumatologist for a more accurate 
diagnoses as regards rheumatoid arthritis.

Private medical records dated from 1996 to 1998 reflect 
treatment for different medical conditions and disorders.  
These records include impressions of myofascial trigger 
point; bilateral knee arthritis; lumbosacral arthritis; 
sciatica; myofascial inflammation of low back; L-4-5 HNP 
(herniated nucleus pulposus) status post excision with 
resolving ankle weakness; right shoulder impingement; 
bilateral shoulder impingement; lumbar neuropathy with 
residual L-4 neurapraxia; left trochanteric bursitis; left 
iliotibial band inflammation and trochanteric bursitis; and 
residual lumbar neuropathy without evidence of recurrent or 
residual disc herniation. 

In a June 1998 statement from Robert L. Murrah, Jr., M.D., he 
stated that the veteran had a chronic neurologic condition 
related to chronic lumbar neuropathy.  He reported that she 
had an extensive lumbar disc herniation with impingement upon 
the L-4 and L-5 nerve roots.  He also reported that she 
underwent surgical decompression in April 1997 which, did not 
completely reverse the neuropathy.

Medical records dated in April and May 2002 from the 
Eisenhower Army Medical Center show that the veteran was seen 
in April 2002 for a several month history of right ulnar 
symptoms of paresthesias and hand pain.  She underwent an edx 
study, which was consistent with a right median neuropathy at 
the wrist.  In May 2002 she underwent right SI joint 
injection in treatment of right SI joint arthrosis. 

The report of a February 2003 VA examination shows that the 
examiner reviewed the claims file with respect to the 
veteran's claimed disabilities.  The veteran's present 
complaints included the following.  She had some pain in her 
right shoulder with overhead motion.  She takes Vioxx for 
overall muscle aches with some relief of symptoms.  She had 
had no surgery on the right shoulder or immobilization or 
injections.  She denied any fever, chills or weight loss.  
She complained of a constant, achy, 3/10 pain that was 
aggravated with overhead activities.  

The veteran complained that she had had deformity and 
weakness in both hands for many years.  She complained of 
stiffness, weakness, and fatigue in her hands.  She denied 
any hot swollen hand or finger joints.  She complained of 
decreased dexterity of her hands, and of numbness.  She took 
Vioxx for pain relief, and had had no surgery nor wears any 
special gloves or devices for her hands.  The veteran 
reported she had developed an increase in deformity of both 
hands over the last several years.

The veteran complained of a 4/10 burning pain in both knees.  
She had a history of left knee arthroscopy, and no history of 
right knee surgery.  She complained of stiffness and weakness 
in both knees.  She had fatigue in her knees with increase in 
activity.  She denied any specific swelling, redness, or 
warmth of the knees.  She denied any significant instability 
of the knees and did not use any braces.  She takes Vioxx for 
pain relief, and had no specific flares.  There was no 
history of trauma to the knees.

The veteran reported that most of her complaints were 
associated with her lumbar spine.  She had relief of lumbar 
spine pain by sitting up.  Her lumbar spine pain had 
developed gradually over many years.  She had such 
significant symptoms from a L4-L5 herniated disk that she 
underwent L4-L5 diskectomy in 1997, and developed a foot 
drop.  She denied any radiating pain or changes in bowel or 
bladder habits.  She uses a cane and she complained of 
stiffness and weakness down in the lumbar region.  

The February 2003 VA examination report contains findings of 
physical examination.  The report contains a notation that 
after diagnostic studies, a definitive diagnosis would be 
made.

The report of an October 2003 VA examination shows that this 
was an addendum to the February 2003 VA examination.  The 
present examiner reviewed that previous examination and the 
entire record for the purpose of providing an evaluation of 
the nature and etiology of the claimed disorders.  

After a discussion of the veteran's medical history, the 
report concludes with the following impression.  Evaluating 
the spine X-rays from February 2003, the spine lumbar films 
show severe degenerative changes in the lower lumbar spine 
with mild spondylolisthesis of L4-5.  The shoulders show AC 
joint.  There is no soft tissue calcifications or 
degenerative changes.  Hands show degenerative changes in the 
interphalangeal joints with the metacarpophalangeal joints 
being well preserved with is less likely rheumatoid.  The 
knees show mild degenerative changes of the right knee and 
mild degenerative changes of the left knee.

The October 2003 VA examination report concludes with the 
following set of opinions.  The examiner noted that the 
veteran had a history of a rheumatologic-type crisis when she 
had to be evacuated back to the United States.  The examiner 
stated that however, he did not see any record of active 
rheumatologic disease.  The examiner opined that it was not 
likely that the rheumatoid arthritis was a valid diagnosis of 
her problems.  In this connection, the examiner noted that he 
was unable to furnish a diagnosis of the red swollen fingers 
as there was no lab data available for possible rheumatologic 
abnormality.  

The examiner opined that it was as likely as not that the 
veteran's degenerative changes of her back and hands were 
exacerbated by and incurred during her active duty and 
reserve duty when she was a nurse with significant lifting, 
stooping, bending, which exacerbated degenerative joint 
disease.  The examiner noted that there were records 
correlating to a history of back pain and arthritis in the 
left and right hand, back, and left and right knee.

The examiner opined that the right shoulder impingement was 
not related to service, as there was no history of a 
mechanism of injury, and this shoulder injury did not 
preexist or exist during the time of her active duty as she 
had only been treated recently.  The examiner opined that the 
lumbar strain was as likely as not secondary to her active 
duty nursing.

III.  Analysis

The veteran seeks service connection for the disorders cited 
in the issues above.  In general, service connection may be 
established for a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre- existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002). 
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Although the veteran was a nurse, there is no indication that 
she possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation with respect to the claimed disorders, and 
she does not argue otherwise.


A.  Rheumatoid Arthritis

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  Absent proof of a present 
disability there can be no valid claim.  See, e.g., Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  

In this case, the evidence shows that physicians initially 
considered a diagnosis of rheumatoid arthritis in 1945. 
However, none was found after observation.  Although the 
veteran reported a history of rheumatoid arthritis during a 
number of subsequent service examinations, on examination, no 
rheumatoid arthritis was diagnosed.  In a June 1950 terminal 
examination, the examiner noted that there was no apparent 
residual.  

In 1958, Dr. Hill concluded that there had been one mild 
attack in 1945/1946, with no further attack.  This is 
apparently based on the veteran's reported history, as X-ray 
findings were negative and sedimentation rate was normal.  As 
such, the statement that the veteran had had an attack in 
1945 is not competent medical evidence of a diagnosis.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, that 
physician concluded that the veteran had no evidence now of 
rheumatoid arthritis.  

Furthermore, the more recent medical evidence of record 
indicates that the veteran does not have rheumatoid 
arthritis.  In a November 1971 statement Dr. Magness 
concluded with an impression that the veteran demonstrated no 
evidence of rheumatoid arthritis.  The VA examiners in 1997 
and most recently in October 2003 concluded with opinions 
indicating that it was not likely that rheumatoid arthritis 
as a valid diagnosis.  

In summary, the medical evidence shows that the veteran does 
not have rheumatoid arthritis.  The Board therefore finds 
that the preponderance of the evidence is against the claim, 
and that it must be denied.  Accordingly, the Board finds 
that service connection is not warranted for rheumatoid 
arthritis, and the appeal is denied.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Right Shoulder Impingement

The Board notes that first medical evidence of right shoulder 
impingement is contained in a May 1997 private medical record 
of an office visit in which the veteran reported a new 
problem involving some right shoulder pain.  The impression 
after examination was right shoulder impingement.  

The June 1997 VA examination did not contain an opinion as to 
whether a relationship exists between the current right 
shoulder impingement and service.  Most recently, the October 
2003 VA examination provided an opinion that the right 
shoulder impingement was not related to service, as there was 
no history of a mechanism of injury, and this shoulder injury 
did not preexist or exist during the time of her active duty 
as she had only been treated recently.

In the present case, the veteran has presented only evidence 
of a current disability, and no competent evidence has been 
offered to indicate any connection to military service.  
Rather, the medical documentation suggests an acute injury in 
1997.  In the absence of a credible indication that the 
veteran's right shoulder impingement is related to service, 
there is clearly no competent evidence of record that would 
point to a required nexus in this context.  

In conclusion, the veteran has not submitted evidence that 
any right shoulder impingement was incurred prior to 1997, 
many years following service separation.  Therefore, service 
connection for right shoulder impingement must be denied. 
Because the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002).



C.  Degenerative Joint Disease of the Lumbar Spine, Status 
Post Foraminotomy and Diskectomy; Degenerative Arthritis of 
the Hands and Knees; and Lumbar Strain.

The Board notes that the medical record contains sufficient 
competent evidence of these current disabilities as claimed 
by the veteran.  Private treatment records and the reports of 
the recent VA examinations in February and October 2003 
contain diagnoses of current disabilities as claimed and 
further described above in the factual background.  Because 
the record contains competent medical evidence of those 
current disabilities, and no evidence to the contrary, the 
Board concedes the presence of such current disabilities: 
degenerative joint disease of the lumbar spine, status post 
foraminotomy and diskectomy; degenerative arthritis of the 
hands and knees; and lumbar strain.  Therefore, the question 
becomes whether such disabilities were incurred in or 
aggravated by active military service, or in the case of 
arthritis, compensably disabling within a year thereafter.  

The report of the October 2003 VA examination shows that the 
examiner reviewed the claims file records including the 
report of physical examination in February 2003.  That report 
contains an addendum to the February 2003 examination report 
which includes opinions as to the etiologies of the claimed 
lumbar spine, bilateral hands and knees disabilities, and 
lumbar strain.  With respect to each of these disabilities, 
the examiner opined that they were as likely as not related 
to the veteran's active duty service.  The examiner opined 
that it was as likely as not that the veteran's degenerative 
changes of her back and hands were exacerbated by and 
incurred during her active duty and reserve duty when she was 
a nurse with significant lifting, stooping, bending, which 
exacerbated degenerative joint disease.  The examiner noted 
that there were records correlating to a history of back pain 
and arthritis in the left and right hand, back, and left and 
right knee.  He also opined that the veteran's lumbar strain 
was as likely as not secondary to her active duty nursing.

The evidence of record does not contradict this opinion.  
Accordingly, it is the judgment of the Board that service 
connection is warranted for degenerative joint disease of the 
lumbar spine, status post foraminotomy and diskectomy; 
degenerative arthritis of both hands and both knees; and 
lumbar strain.


ORDER

The claim for service connection for rheumatoid arthritis, is 
denied.

The claim for service connection for right shoulder 
impingement, is denied.

Service connection for degenerative joint disease of the 
lumbar spine, status post foraminotomy and diskectomy is 
granted.

Service connection for lumbar strain is granted.

Service connection for degenerative arthritis of the hands is 
granted.

Service connection for degenerative arthritis of the knees is 
granted.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



